                                                                                  MC
    Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 1 of 13


                                                                                             Sep 10, 2021

                                   U N ITED STATE S D ISTR ICT C O UR T
                                   SOU TH ER N D ISTR ICT O F FLO R IDA
                             21- 60264-CR-RUIZ/STRAUSS
                                   C aseN o.
                                             18U.S.C.j371
                                             18U.S.C.j982(a)(7)


        UM TED STA TES O F A M ER ICA

        VS.


        SEAN DEEGAN
                               D efendant.
                                               /

                                               IN FO R M ATIO N
                                        .                                                      I
                TheActingUnitedStatesAttorneychargesthat:                                      j
                                        G EN ER AI,ALL EG ATIO N S

               Atalltim esmaterialto thisInform ation:

                                               M edicare Proeram

'               1.      TheM edicareProgram (ççM edicare'')wasafederallyfundedprogram thatprovided
        free or below -cost health care benefits to certain individuals,prim arily the elderly,blind,and

        disabled.ThebenefitsavailableunderM edicareweregovernedby federalstatutesandregulations.

        TheUnited StatesDepartmentofHea1th and Hlzman Services(:&HHS''),illrough itsagel
                                                                                       ncy, the
                                                                                               1
                                                                                               -



        Centers forM edicare and M edicaid Services (GGCM S''),oversaw and administered M edicare.
        lndividuals who received benefits under M edicare w ere com m only referred to as M edicare

        ûûbeneficiaries.''
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 2 of 13




           2.     M edicarewasaçthealthcarebenefitprogram,''asdefinedbyTitle18,UrlitédStates
                                                                                  I
    Code,Section 24(b),andtalTederalhealth careprogram,''asdefinedby Title42,United States
    Code,Section 1320a-7b(t).
           3.     M edicare covered differenttypes ofbenefits,which were separated into different

    program (çparts.''M edicareGTaI'CA''coveredhealth selwicesprovided byhospitals,skillednursing

    facilities,hospices, and hom e health agencies. M edicare IGPaI'
                                                                   t B''was a m edicalinsurance

    progrnm that covered, am ong other things, m edical services provided by physicians, m edical

    clinics,laboratories,and otherqualifiedhealth careproviders,such asofficevisits,rninorstzrgical

    procedures,and laboratory testing,thatwerem edicallynecessary and orderedby licensedm edical

    doctorsorotherqualified health careproviders.                  .

           4.     Physicians, clinics, and other health caze providers, including laboratories,that

   provided servicestobeneficiarieswereabletoapply forandobtain açGprovidernumber.''A health

    care providerthatreceived a M edicareproviderntlmberwasableto file claim swith M edicare to

    obtainreimbtlrsem entforservicesprovidedto beneficiaries.

           5.     A M edicareclaim wasrequiredtocontain certain importantinformation,including:

    (a)thebeneficiary'snameandHealthInstlranceClaim Ntlmber(19HlCN'');(b)adescriptionofthe             .
    healthcarebenefit,item,orservicethatwasprovidedorsuppliedtothebeneficiaty;(c)thebilling
    codesforthebenefit,item,orservice;(d)thedateupon wllich thebenefit,item,orserdcewas
    providedorsuppliedtothebeneficiary;and(e)thennmeo?thereferringphysicianorotherhealth
    care provider, as w ell as a tm ique identifying num ber,lcnow n either as the u nique Physician

    ldentificationNumber(GGUP1N'')orNationalProviderIdentifier(EçNP1'').Theclaim forim could
    be subm itted in hard copy orelectronically.


                                                                                           I
                                                                                           I
                                                                                           :
                                                   2
                                                                        il
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page'I
                                                                         j3 of 13




                                  PartB Coveraze and R etulations
                  CM S                                                                     I
                         acted through fiscal agents called M edicare administrative coptractors
                                                                                           :
    (1&M ACs''),which werestatm ory agentsforCM S forM edicarePartB.TheMACSwereprivate
    entities that review ed claim s and m ade paym ents to providers for selwices rendered to

   beneticiaries. The M ACSwere responsible forprocessing M edicare claim sarising within their

    assigned geographicalarea,including determ ining whetherthe claim w asfor a covered service.

                  NovitasSolutionslnc.(GGNbvitas'')wastheM AC forthe consolidated M edicare
   jurisdictionsthatcoveredLouisiana,M ississippi,Oldahoma,Texas,andPennsylvnnia. Palmetto
    GBA tGTalmetto''l was the MAC for the consolidated Medicare jurisdictions that included
    Georgia,A labnm a,Tennessee,South Carolina,N orth Carolina,V irginia,and W estV irginia.

                  To receiveM edicarereim bursem ent,providershad to m ake appropdate application

   to the M A C and execute a m itten provider agreem ent. The M edicare provider enrollm ent

   application,CM S Form 8558,wasrequired to be signed by m&authorized representative ofthe

   provider. CM S Fonn 8558 contained a certification thatstated:

                  I agree to abide by the M edicare laws,regulations,and program
                  instnlctions that apply to this Eprovider). The M edicare laws,
                  regulations, atld program instnzctions are available tluough the
                  M edicare contractor. I tm derstand that paym ent of a claim by
                  M edicare is conditioned upon the claim and the tmderlying
                  transaction com plying w ith such laws,regulations and progrnm
                  instructions(including,butnotlimitedto,thefederalanti-kickback
                  statuteandtheStarklaw),aildonthegprovider)'scompliancewith
                  a11applicable conditionsofparticipation in M edicare.

                  CM S Form 8558 contained additional certifications that the provider Gtw ill not

   know ingly presentor cause to be presented a false orfraudulentclaim forpaym entby M edicare
                                                                                           1
    and w illnotsubm itclaim sw ith deliberate ignorance orrecldessdisregard oftheirtruth or,
                                                                                            falsi'
                                                                                                 ty.
'
                                                                                               $           .


    Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 4 of 13
                                                                                               1
                                                                                               I '
                                                                                               1
         '
              10. PaymentsunderM edicare PM B were oflen made directly to the heqlth care
                                                                                               l
       Providerratherthantothepatientoybeneficiary.Forthistoocctu',thebeneficiarywoulb assign  ,



       the rightofpaym entto the health care provider. Once such an assignmenttook place,thehealth

       care providerwould assum etheresponsibility forsubm itting claim sto,and receiving payments

       from ,M edicare.

                                           Cancer G enom ic T ests

              11. Cancergenomic (ç1CGx'')testing used DNA sequencing to detectmutationsin
       genesthatcould indicate ahigherrisk ofdeveloping certain typesofcancersin thefuture. CGx

       testing wasnotam ethod ofdiagnosing whetheran individualpresently had cancer.

              12.    M edicare did notcoverdiagnostic testing thatwasGlnotreasonable and necessary

       forthediagnosisortreatmentofillnessorinjury ortoimprovethefi
                                                                  m ctioning ofamalformed
       bodymember.''Title42,UnitedStatesCode,Section 1395y(a)(1)(A).Exceptforcertainstatutoly
       exceptions,M edicare did notcoverGdexrlminationsperformed fora pup ose otherthan treatm ent

       or diagnosis ofa specific illness,symptoms,complaintorinjury.'' Title 42,Code ofFederal
       Regulations,Section 411'
                              .15(a)(1). Among thestatutory exceptionscovered by M ediclewere
       cancer screening tests such as Ecscreening m am m ography, colorectal cancer screening tests,

       screeningpelvicexnms,(andjprostatecancerscreeningtests.''1d
              13. Ifdiagnostictestingwasnecessaryforthediagnosisortreatmentofillnessorinjury
       or to im prove the functioning 'of a m alform ed body m em ber, M edicare im posed additional

       requirementsbeforecoveringthetesting.Title42,CodeofFederalRegulations,Section410.32(a)
       provided,:ûA11diagnostic x-ray tests,diagnosticlaboratory tests,and otherdiagnosticteksmust
                                                                                               i
       be ordered by the physician w ho istreating the beneficiary,thatis,the physician who furnishes a

       consultation ortreats a beneficiarywfor a specific m edicalproblem and who usesthe results in the


                                                      4              .
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 5 of 13




   m anagement of the beneficiary's specific m edical problem .'' 1d. çç-fests not ordered by the

   physician who istreatingthebeneficiary arenotreasonable andnecessary.''1d.

          14.    Because CGx testing didnotdiagnose cancer,M edicareonly covered such testsin

   lim ited circllm stances, such as w hen a beneficiary had cancer and the beneficiary's treating

   physician deem ed such testing nqcessary forthe beneficiary's treatm ent ofthatcancer. M edicare

   didnotcoverCGx testing forbeneficiarieswho didnothavecancerorlacked sym ptom sofcancer.

                       The D efendantand R elated Individuals and Entities

          15. Labsolutions,LLC (ftabsolutions'),alimitedliabilitycompanyformedtmderthe
   law s of Georgia and authorized to provide services in Florida,w as a laboratory thatpurportedly

   provided CGx testing to M edicarebeneficiaries.Labsolutionsheld an accomltending in 3925 at

   Branch BnnkingandTrustCompany (E%B&T'')(theGtabsolutionsAccounf).
          16.    M inalPatel,aresidentofGeorgia,wastheownerofLabsolutions.

          17. 135Capital,LLC (çCD5 CAPITAUI,alimited liability company formedunderthe
   lawsofFlorida,wasam arketing company with aprincipalplaceofbusinessin Broward County.

   1)5 CAPITAL held an account ending in 6129 at.
                                                P M organ Chase Bnnk (the :GD5 Capital
   Accounf').
                 DefendantSEAN DEEGAN,a resident ofNew York,owned and operated 1)5

   CM ITA L and w as a signatory on the 135 CapitalA ccount.

          19. W ellnessM edicalServices,LLC (GEW ELLNESS'),a limited liability company
   form ed tm der$he law s ofN ew Jersey,w as a m arketing com pany. W ELLN ESS held an accotmt

   endingin4420atTD Bank (theGiW ellnessAccounf).
                 W illiam Hym an,a resident of Florida,owned and operated W ELLN ESS and w as

   a signatory on the W ellnessA ccount.
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 6 of 13




                     C onspiracy to Solicit and R eceive H ealth C are K ickbacks
                                           (18U.S.C.j371)
          From in orarotmd January 2017,through in oraround August2019,in Broward County,

   in the Southern D istrictofFlorida,and elsew here,the defendant,

                                         SEA N DEE G AN ,

   didknowinglyandwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,combine,
   conspire, bonfederate and agree w ith M inal Patel, W illiam Hym an, and others, know n and

   unknown to the Acting United StatesAttorney,to comm itan offense againstthe United States,

   thatis,to violate Title 42,United States Code,Section 1320a-7b(b)(1)(A),by soliciting and
   receiving any remuneration,including lcickbacksand bribes,directly and indirectly,overtly and

   covertly,in cash and in kind,in retum forreferring an individualtoaperson forthefurnishing and

   arranging forthe furnishing ofany item orserviceforwhich paym entm ay bem adein wholeand

   in pa.
        rtby a Federalhealth care progrnm ,thatis,M edicare.

                                    Purpose ofthe C onspiracy

                 It w as a puzpose of the conspiracy for the defendant and his co-conspirators to

   tmlawfully emich themselvesby:(a)soliciting and receivingldckbacksand bribesin rettmlfor
   recruiting andrefening M edicarebeneficiariesto Labsolutions;(b)submitting and causingthe
   subm ission ofclaim sto M edicare for CGx teststhatLabsolutionspurported to provideto those
                                                                                        t
   M edicarebenetkiaries;(c)concealingthepaymentand receiptofkickbacksandbribes,!and(d) .




   diveding proceedsfortheirpersonaluseand benefit,the use and benefitofothers,and to ftlrther

   the conspiracy.
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 7 of 13




                               M anner and M eans ofthe C onspiracv

          The manner and m eans by which the defendant and his co-conspirators sought to

   accomplishtheobjectandpup oseoftheconspiracyincluded,amongotherthings,thefollowing:
                                                             #   .


                   SEA N D EEG A N entered into an agreçm entw ith M inalPatelto receive kickbacks

   and bribes f'
               rom Labsolutions for pup orted m arketing services. ln their contract,M inalPatel

   agreed topay 1)5 CAPITAL asmuch as45% ofthegrossrevenuespaidby M edicarein exchange

   for the recruitment and referralof M edicare beneficiaries,CGx tests, and doctors' orders to

   Labsolutions.

                 SEAN DE EG A N entered into an agreel ent w ith W illiam Hym atl pursuant to

   wltich DEEGAN agreed to pay to Hym an a percentage of the kickbacks and bribes that

   Labsolutionspaidto175CM ITAL in exchangeforHym an'srecruitmentandreferralofM edicare

   beneficiaries,CGx tests,and doctors'ordersto Labsolutions.

          24.    W illiam Hym an and other co-conspirators recnlited M edicare beneficiaries by

   conducting health fairs an.
                             d inducing benetk iaries to accept CGx tests,and obtained doctors'

   ordersauthorizingtheCGx tests.

                 SEAN DEEGAN,tlzrough 175 CAPITM ,referred the M edicare beneficiaries,

   CGx tests,and doctor's orders to Labsolutions in exchange for ldckbacks and bribes so that

   Labsolutionscould submitclaim sto M edicarefortheCGxtests.

          26.    As a result,SEAN DEEGAN and otherco-conspirators caused Labsolutionsto

   submit claim sto M edicare,and M edicare made paym entsto Labsolutionsin the approxim ate

   am ountofatleast$705,818.
          27.      SEAN DEEGAN and other co-conspirators used the kickbacks received from

   Labsolutionsto benefitthem selves and others,and to furtherthe conspiracy.
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page;8 of 13
                          .
                                                                                     i
                                                                           .         :



                                               O vertA cts
                                                                                     1.
          lnfurtheranceoftheconspiracy,andtoaccomplishitsobjectandpurpose,atleast'
                                                                                 :
                                                                                  oneco-
   conspiratorcom mitted and causedtobecom mitted,in theSouthet'
                                                               n DistrictofFlorida,atleastone .

   ofthe follow ing overtacts,nm ong others:

          1.      On oraboutJanuary 27,2017,SEAN DEEGAN entered into an agreem entwith

   M inalPatelto receivekickbacksandbribesfrom Labsolutionsforpurported marketing qelwices.

          2.      On or about Febnlary 1, 2017, SEAN DEE GA N signed an iGlndependent

   DistributorComplianceAgreem ent,''in which he acknowledged ûGthatIunderstand the contents''

   oftheFederalAnti-Kickback StatuteandGGthat1,orany ofmy affiliates,havenottaken partin any

   ofthese,orotLerprohibitedacts....''                       .                                    '
          3.      On or about July 27,2017,SEAN DEEG AN and his co-conspirators refen'ed

   M edicarebeneficiary E.K.to LabsolutionsforCGx testing in exchatlgeforlcickbacksandbribes.

          4.      On oraboutAugust24,2017,Labsolutionssubm itted claim sto M edicare in the

   approxim ate nm ount of $2,640 for CGx testing purportedly provided by Lqbsolutions for

   beneficiary E.K.

          5.      On or aboutSeptem ber 15,2017,Labsolutions transferred a kickback paym entof

   approxim ately $156,895 f'
                            rôm theLabsolutionsAccotmtto the D5 CapitalAccotmt.      '
          6.      On or about September 15,2017, SEAN DEEGAN ,through 175 CAPITM ,
                                                                                     :
   transferred aldckback paym entofapproxim ately $118,706 from the175 CapitalAccountto the
   W ellness A ccotm t.

          A llin violation ofTitle 18,United States Code,Section 371.                '
                                                                                     i


                                                                                     l
                                                                                     l
                                                   8                                 I
                                                                                           1
                                                                                           -


Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 9 of 13


                                                                                           I
                                                                                           l

                                             FO RFEIT UR E
                                        (18U.S.C.j982(a)(7))                               '
          1.     The allegations of this lnformation are re-alleged and by tllis reference fully

   incop orated herein for purposes of alleging crim inal forfeiture to the United States of certain

   property in w hich the defendant,SEA N D EEG AN ,hasan interest.

          2.     U pon conviction of a conspiracy to com m ita violation of Title 42,U nited States

   Code,Section 1320a-7b,as alleged in this Inform ation,the defendant shallforfeitto the U nited

   Statesany property,realorpersonal,thatconstitutesorisderived,directly orindirectly,âom gross

   proceedstraceableto the comm ission ofthe offenses,pursuantto Title 18,United StatesCode,

   Section982(a)(7).
          3.     Ifany ofthepropertysubjecttoforfeiture,asaresultofany actoromissionofthe
   defendant:

                 a. cnnnotbelocated upon theexerciseofduediligence;

                 b. hasbeen transferred orsoldto,ordeposited with athird party;

                 c. hasbeenplacedbeyondthejurisdictionofthecourt;
                 d. hasbeen substantially dim inished in value;or

                 e. has been co-m ingled with other property which cnnnot be divided without

                     difficulty,
                                    '                                                      l
   theUnitedStatesshallbeentitledtoforfeitureofsubstitutepropertypursuanttoTitle21:
                                                                                  1
                                                                                  ,
                                                                                    united
   StatesCode,Section 853419.                                                              '


                                                                     .         .           i




                                         .
                                                                                           !
                                                                                           I
                                                                                           I

                                                   9                                       1           ,
                                                                                            l

Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 10 of 13


                                                                           '

                                                                                             I
           Al1ptlrsuanttoTitle18,UnitedStatesCode,Section982(a)(7)andtheprocedure)1set
    forth in Title 21,U nited States Code,Section 853,asincorporated by Title ,18,U rlited States

    Code,Section 982(b)(1).
                                                           (
                                                      AN A N TO 10 ON ZALEZ
                                                    ACT G 1.+ 1 ED STATES ATTORNEY
                                                    SOU ITERN D           CT OF FLORIDA
                                                                                       *
                                                                                       )
                                                    JO SEPH S.BEEM STERBO ER
                                                    A CTFN G CH IEF
                                                    CRIM INA L D IV ISION ,FR AUD SECTION
                                                    U .S.D EPA RTM EN T OF JUSTICE

                                                    ALLAN M ED IN A
                                                    DEPU TY CH IEF
                                                    CRIM m A L D IV ISION ,FR AUD SECTION
                                                    U .S.D EPAR TM EN T OF JUSTICE


                                                                 v                 7
                                                    PATRIC J.QU ENA
                                                    TRIM A TTORN EY
                                                    CRIM IN A L D IV ISION ,FM UD SECTION
                                                    U .S.D EPAR TM EN T OF JUSTICE



                                                                               '
                                                                                             j
                                                                                             !

                                                                                             l




                                                                                             :




                                                                                             i
                                                                                             .


                                                                                             l
                                                   10                                        I
    x
    .
                                            ''
                                                                                                         '
                                                                                                         j
                                                                                                         l
        Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page I11 of 13
                                                    UNITEDSTAT:SDISTRICTCoIAT                            1
                                                    SOUTH ERN DISTRICT OF FLORIDA
                                                                                                         l
           UM TED STATESOFAM ERICA                              CASE NO.                                 l
                                                                                                         i
           V.                                                                                            i
                                                                C ERTIFICATE O F TRIA L ATTORNEY.
           SEAN DEEGAN,
                                                                Superseding CaseInformation:
                                   '
                                        Defendant/

             CourtDivision:tselectOne)                          New defendantts)
             N Miami H lteyWest N/ FTL                          Numberofnewdefendants
             N WPB N FTP                                        Totalnumberofcounts
                1. Ihavecarefully consideredtheallegationsOftheindictm ent,thenum berofdefendants,thenum berofproh ble
                   witnessesandthelegalcomplexitiesofthelndictm ent/lnformation attachedhereto.
                2.1am awarethattheinformation supplied on thisstatem entwillberelied upon by theJudgesofthisCourtin
                   settingtheircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedyTrialAct,
                  Title28 U .S.C.Section 3161.
         -      3.Interpreter:(YesorNo) No
                  Listlanguageand/ordialect
                4.Thiscasewilltake 0 daysforthepartiestotry.
                5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow :
                     (Checkonlyone)                            (Checkonlyone)
                 I 0to5days               Edq                  Petty              Eq1
                 11 6to10days             E7I                  Minor              Eq1
                 1I1 l1to20days           E71                  Misdemeanor        EqI                                  '
                 IV 21to60days           g7I                   Felony             rz
                 V 61daysandover         (71
                6.HasthiscasepreviouslybeenfiledintllisDistrictCoul't? (YesorNo) No
                   lfyes:Judge                                 CaseNo.
                   (Attachcopyofdispositiveorder)
                   Hasacomplaintbeenfiledinthismatter? (YesorNo) No
                   Ifyes:M agistrateCase No.
                   Relatedm iscellaneousnum bers:
                   Defendantts)infederalcustodyasof
.                  Defendantts)instatecustodyasof
                   Rule20 from theDistrictof
                   Isthisapotentialdeathpenaltycase?(YesorNo) No                                         i
                                                                                                         l
                7.D oesthiscase originatefrom amatterpending in theCentralRegion oftheU.S.Attorney'sOffice priorto
                   August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
                8.D oesthiscase originatefrom amatterpending in theN orthernRegion oftheU .S.Attorney'sOfficepriorto
                   August8,2014 (M ég.JudgeShaniekM aynard?(YesorNo) No
                9. Doesthiscase originatefrom amatterpendingin theCentralRegion oftheU.S.Attorney'sOfficepriorto
                   October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                                   .       .   .     ;

                                                                             PATR ICK .Q EENAN $
                                                                             oo: '
                                                                                 rrialAttorney           1
                                                                                                         .

                                                                             courtIo No.       Assoz7ls ,
                                                                                                        !
                                                                                                        '
        'penaltySheetts)attachd                                                                              REV 3/19/21
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 12 of 13




                             UN ITED STA TES D ISTR ICT CO U R T
                             SO U TH ER N D ISTRICT O F FL O RID A


                                        PEN A LTY SH EET

    DefendantEsNam e:                   SEA N DEEG AN

    C aseN o:

    Count#:

     Title 18sU rtited States Code.Section 371

     Conspiracv to Solicitand ReceiveHea1th CareKickbacks        .

    frM ax Penalw :   Five (5)vears'imprisonm ent

    WR efers only to possible term ofincarceration,doesnotinclude possible fines,restitution,
    specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 0:21-cr-60264-RAR Document 1 Entered on FLSD Docket 09/10/2021 Page 13 of 13


                                                                                                   3
AO455(iev.01/09)WaiverofanIndictment                                                               j

                               U NITED STATES D ISTRICT COURT                                      :
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAmerica
                         V.                                 CaseNo.

                   Sean Deegan,
                       Dejèndant

                                       W AIVER OF AN INDICTM ENT

      lunderstand thatIhavebeen accused ofoneormoreoffensespunishableby im prisonm entformorethan one
year.1wasadvised in open coul'tofmy rightsand thenatureoftheproposed chargesagainstme.

        Afterreceivingthisadvice,Iwaivemy righttoprosecution by indictmentand consentto prosecutibn by
inform ation.                                                 .



Date:
                                                                             Depndant'
                                                                                     ssi
                                                                                       gnature           '



                                                                        Sîgnatureofde#ndant'sattorney
                                                                                                   !

                                                                          RON D.HERMAN,ESQ.
                                                                       Printednameofdefendant'
                                                                                             sattorney




                                                                         Judge'
                                                                              sprinted nameand title         .
